Exhibit 10.1

 

MODSYS INTERNATIONAL, LTD

 

January 2, 2017

 

Mr. Brandon Edenfield

10600 Stalford Road

Countryside, IL 60525

 

Dear Mr. Edenfield:

 

On behalf of the Board of Directors (the “Board”) of ModSys International, Ltd,
a company incorporated in Israel (the “Parent”) and its subsidiaries including
Modern Systems Corporation, a Delaware corporation (“MS-DEL” and collectively
with the Parent, the “Company”), I am pleased to present to you the following
terms for your employment with the Company:

 

1.       Position; Officer Role. You (also referred to herein as the
“Executive”) will serve in a full-time capacity as President and CEO for the
Company. You will report to the Board. By signing this letter, you represent and
warrant to the Company that you are under no contractual commitments
inconsistent with your obligations to the Company. You agree that to the best of
your ability and experience you will at all times loyally and conscientiously
perform all of the duties and obligations of your role which are required of you
under this letter and to the reasonable satisfaction of the Company.

 

2.       Effective Date; Term. The terms of this new offer are subject to the
requisite approvals of the Parent’s shareholders and, subject to such approvals,
will be effective as of the later of the date of this letter or the date it is
executed by you (referred to as “Effective Date”) and ending on the third
anniversary (the “Term”), unless sooner terminated as required by the Company’s
Compensation Policy or under Paragraph 13 of this letter.

 

3.       Salary. As a resident of the United States (“U.S.”) you will be an
employee of MS-DEL. In connection with your position as President and CEO, you
will be paid a cash salary at a rate of twenty-five thousand U.S. Dollars
($25,000.00) per month, prorated for the actual period of employment which is
equivalent to three hundred thousand U.S. dollars ($300,000.00) on an annualized
basis, less applicable taxes, deductions and withholdings, and payable pursuant
to the Company’s regular payroll policy (“Base Salary”). This is a salaried
exempt position, which is not subject to federal and state minimum wage and
overtime laws. You will not be eligible to receive overtime pay for hours worked
in excess of 40 hours per workweek.

 

4.       Stock Options. Within six months of the Effective Date, and subject to
the sole discretion and determination of the Board and, to the extent required,
,shareholder approval, the Company will cause the Parent to grant an option to
purchase One Million Seven Hundred and Fifty Thousand (1,750,000) ordinary
shares (the “Stock Options”) pursuant to the terms of the Parent 2007 Award Plan
then in effect and as revised from time to time and the Parent’s standard Award
Agreement for US employees. The Stock Options shall vest under the criteria as
follows. The strike price of the Stock Options shall be equal to the fair market
value on the date of grant (the “Strike Price”).

 

[ex10i_001.jpg]

 

  

 

 

MODSYS INTERNATIONAL, LTD

 

a. Yearly Performance Stock Options. Twenty percent (20%) of the Stock Options
will vest annually for the next 5 years upon achieving the minimum EBITDA in
such year according to the following schedule:

 



  2017  $500,000    2018  $1,000,000    2019  $1,500,000    2020  $2,500,000   
2021  $4,500,000 

 

If EBITDA target is missed in any year(s), the options will still vest upon
reaching the cumulative EBITDA target in a future year. For example, if the 2017
EBITDA target is not achieved, but the cumulative actual EBITDA for 2018 and
2017 exceeds the cumulative EBITDA target for 2018 and 2017, the Stock Options
for both the 2017 and 2018 targets would vest.

 

EBITDA will be calculated by the Board or the Compensation Committee of the
Board (in consultation with the Company’s auditors) no later than March 31 of
the following year. Upon such final calculation, the Stock Options shall vest if
the EBITDA target has been reached..

 

Any impairment of technology calculation is deducted after EBITDA.

 

The Board may accelerate the vesting of the Stock Options in its sole
discretion.

 

If the Company acquires another entity or technology, the Board and the
Executive will mutually agree on an adjustment of the EBITDA targets to reflect
the “acquired EBITDA.”

 

b. Accelerated Vesting for Sale Transaction of Parent.

 

i. Subject to terms and conditions provided in this letter, consistent with
Section 2.3.10 of the Company’s Compensation Policy (Special Bonus) and provided
that you remain employed in your current position with the Company immediately
prior to the consummation of a Sale Transaction, the remaining unvested options
will vest upon the consummation of a Sale Transaction under the following
accelerated vesting schedule:

 



  Per Share Sales Proceeds   Accelerated vesting   Over $1.40 up to $1.70   50%
of unvested options   Over $1.70 up to $2.20   75% of unvested options   Over
$2.20   100% of unvested options

 

ii. For this purposes of this Paragraph 4(b):

 

1.The per share price of Sales Proceeds shall be adjusted for any stock splits,
reverse splits, recapitalization and the like occurring after the date of this
letter;

 

2.“Per Share Sale Proceeds” means the consideration per ordinary share received
by the shareholders in a Sales Transaction. For any consideration received other
than cash, the fair market value of such consideration shall be determined in
good faith by the Board; and

 

[ex10i_001.jpg]

 



 - 2 - 

 

 

MODSYS INTERNATIONAL, LTD

 

3.“Sales Transaction” means: (i) an acquisition of the Company by another entity
by means of any transaction or series of related transactions (including,
without limitation, any reorganization, merger or consolidation but excluding
any merger effected exclusively for the purpose of changing the domicile of the
Company), or (ii) a sale of all or substantially all of the assets of the
Company (collectively, a “Merger”), so long as in either case the Company’s
stockholders of record immediately prior to such Merger will, immediately after
such Merger, hold less than fifty percent (50%) of the voting power of the
surviving or acquiring entity.

 

c. If so granted, the Executive undertakes to take all actions and to sign all
documents required, at the discretion of the Company, in order to give effect to
and enforce the above terms and conditions. Any tax liability in connection with
the Stock Options, including with respect to the grant, exercise, sale of the
Stock Options or the shares receivable upon their exercise, shall be borne
solely by the Executive.

 

5.       Cash Bonus. If the Company enters into a Sales Transaction and provided
that you remain employed in your current position with the Company immediately
prior to the consummation of a Sale Transaction, the Executive will be granted a
cash bonus upon the consummation of the Sales Transaction under the following
formulas:

 

If the Per Share Sale Proceeds is greater than the Strike Price:

 

(number of vested options) times the Strike Price equals the Cash Bonus.

 

If the Per Share Sales Proceeds is greater than one-half the Strike Price but
less than or equal to the Strike Price:

 

(number of vested options) times the Per Share Sales Proceeds equals the Cash
Bonus

  

If the Per Share Sales Proceeds is less than one-half of the Strike Price there
will be no Cash Bonus paid.

 

6.       Benefits; Vacation & Holidays. You will be eligible for all standard
Company benefits, including holidays, vacation accrual of 3 weeks per year,
health, dental, vision, life and disability insurance.

 

7.       Withholding Taxes. All forms of compensation referred to in this letter
are subject to applicable withholding and payroll taxes.

 

[ex10i_001.jpg]

 



 - 3 - 

 

 

MODSYS INTERNATIONAL, LTD

 

8.       Proprietary Information and Inventions Agreement. As a condition of
your employment, you will be required to sign the Company’s standard Proprietary
Information and Inventions Agreement for employees (“PIIA”), a copy of which is
attached. It is fundamental policy of the Company that it does not hire
employees or consultants in order to obtain access to trade secrets or
proprietary information of any of their former employers. By accepting this job
offer, you represent that (i) you will not violate the terms of any
non-competition, non-disclosure and non-solicitation agreements to which you may
be bound by any prior employer and (ii) you will not use any files or materials
in connection with your employment with the Company that are trade secrets of or
proprietary information to another firm. Further, you acknowledge and agree to
the restrictive covenants and other provisions set forth in the PIAA during your
employment and thereafter as provided, the terms of which are fully incorporated
herein.

 

9.       Outside Activities. While you render services to the Company, you will
not engage in any other gainful employment, business or activity without the
written consent of the Company. While you render services to the Company, you
also will not assist any person or organization in competing with the Company,
in preparing to compete with the Company or in hiring any employees of the
Company.

 

10.       No Conflicts. You represent that your performance of all the terms of
this letter agreement will not breach any other agreement to which you are a
party.

 

11.       Contingencies. Your acceptance of this offer, commencement and
continuation of employment with the Company is and remains contingent upon the
successful completion and satisfactory outcome of a background, reference,
drug/alcohol and credit check, as determined at the sole discretion of the
Company; your submission of proof, satisfactory to the Company, of your identity
and your legal authorization to work in the United States (if you fail to submit
this proof, federal law prohibits us from hiring you), and the execution and
delivery of the PIIA to an officer of the Company.

 

12.       Employment at Will. Your employment with the Company will be “at
will,” meaning that either you or the Company will be entitled to terminate your
employment at any time and for any reason, with or without cause. Except as set
forth in Section 13, you will not be entitled to receive any payments under this
letter or any policy or plan of Company as in effect from time to time that
provides for payment of amounts on termination of employment other than any and
all previously earned, but as of yet unpaid, salary, and reimbursement of
business expenses and fringe benefits as of yet unpaid, by reason of Company
electing not to renew or extend the terms provided for herein.

 

13.       Termination of Employment.

 

(a) If the Executive shall die during the Term, the Executive’s legal
representative shall be entitled to receive in cash an amount equal to any
accrued and unpaid salary to the date of such death, together with such other
amounts, if any, specified elsewhere herein. This amount shall be paid in
accordance with the Company’s existing payroll practices.

 

(b) If the Executive shall become physically or mentally disabled during the
Term, whether totally or partially, so that he is unable to perform his services
hereunder for a period of at least 90 days out of any consecutive 180 days
(which condition is referred to herein as the Executive becoming “Disabled”),
the Company may at any time prior to the 90th day after the last day of such
180-day period terminate the Executive’s employment by written notice to the
Executive. Upon such termination, the Executive (or his legal representative)
shall be entitled to receive in cash an amount equal to any accrued and unpaid
salary to the date of such notice. This amount shall be paid in accordance with
the Company’s existing payroll practices. In addition, the Executive (or his
legal representative) shall be entitled to receive any disability benefits
payable pursuant to any plan referred to in Section 6 hereof. Nothing herein
contained shall be deemed to limit or abrogate any insurance or other similar
benefits available to the Executive.

 

[ex10i_001.jpg]

 

 - 4 - 

 

 

MODSYS INTERNATIONAL, LTD

 

(c) The Company may terminate the Executive’s employment during the Term with or
without Cause (as hereinafter defined). If the Executive’s employment is
terminated by the Company for Cause or the Executive shall voluntarily resign
without Good Reason (as hereinafter defined), the Company’s obligation to pay
Salary to the Executive and the Executive’s obligation to render services
hereunder for the benefit of the Company, shall cease on the effective date of
such termination or resignation (such effective date of a termination or
resignation pursuant to any provision of Section 13 is hereinafter referred to
as the “Termination Date”). Upon such termination or resignation, the Executive
shall be entitled to receive in cash an amount equal to any accrued and unpaid
salary to the Termination Date and any existing non-vested Stock Options shall
immediately terminate.

 

As used herein, the term “Cause” shall mean (i) a felony conviction of the
Executive (other than for motor vehicle offenses the effect of which do not
materially impair the Executive’s performance of his duties hereunder), (ii) the
commission by the Executive of an act of fraud or embezzlement against the
Company or any of its affiliates, (iii) willful misconduct or grossly negligent
conduct on the Executive’s part and which is materially detrimental to the
Company or any of its affiliates, (iv) any material breach by the Executive of
any agreement with the Company or any affiliate thereof, including without
limitation this Agreement, (v) any material violation of any policies or
procedures of the Company if the Company has given the Executive notice of such
violation and the Executive persists in such violation, (vi) habitual neglect of
duties, or (vii) insubordination consisting of the Executive’s continued failure
to take specific action reasonably requested by the Board of Directors that is
within his individual control and consistent with his status as a senior
executive of the Company and his duties and responsibilities hereunder. As used
herein, the term “Good Reason” means:

 

(1) the assignment to the Executive of any duties materially inconsistent with
his status as President and Chief Executive Officer of the Company or a material
adverse alteration in the nature or status of his responsibilities from those
provided herein, or the transfer of a significant portion of such
responsibilities to one or more other persons; provided that a reassignment of
Executive to another position with the Company that is at the level of Vice
President or higher shall not constitute Good Reason;

 

(2) the failure by the Company to pay or provide to the Executive, within twenty
(20) days of a written demand therefor, any amount of compensation or any
material benefit which is due, owing and payable pursuant to this Agreement or
any other written plan, program, arrangement or policy of the Company, except
for any back pay or other compensation accrued and owing to the Executive as of
the date of this Agreement;

 

(3) the breach in any material respect by the Company of any of its other
obligations or agreements set forth herein and the failure by the Company to
cure such breach within twenty (20) days after written notice thereof from the
Executive; or

 

[ex10i_001.jpg]

 

 - 5 - 

 

 

MODSYS INTERNATIONAL, LTD

 

(4) the requirement by the Company that Executive’s principal business office be
relocated more than one hundred (100) miles from the Executive’s current home in
Countryside, Illinois.

 

(d) If during the Term the Executive’s employment shall be terminated by the
Company without Cause (and other than pursuant to Section 13(b)) or by the
Executive for Good Reason, the Executive shall, subject to the provisions of
clause (2) below, be entitled to receive severance pay equal to the sum of the
following amounts (which shall be paid within fifteen (15) days after the
Termination Date, subject to clause (2) below):

 

(1) an amount equal to all accrued but unpaid salary owing by the Company as of
the Termination Date;

 

(2) an amount equal to the Executive’s annual salary hereunder (at a rate then
in effect) prorated for the period commencing on the Termination Date and ending
three (3) months after the Termination Date. The Company’s obligation to pay the
amount specified in this clause (ii) shall be subject to the Executive’s
execution of a general release of all employment-related claims against the
Company and its affiliates, whether under this Agreement or otherwise, in form
and substance reasonably satisfactory to the Company; and

 

(e) The foregoing obligations of the Executive shall survive the termination of
his employment, regardless of the reasons or method of termination. Each of the
obligations shall be enforceable independently of every other obligation, and
the existence of any claim or cause of action that the Executive may have
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of these obligations.

 

(f) The Company acknowledges and agrees that the amounts payable to the
Executive under this Agreement shall be paid regardless of whether the Executive
obtains other employment.

 

(g) Upon any termination of the Executive’s employment hereunder, the Company
shall pay to the Executive or reimburse the Executive for any business expenses
and any amount payable by the Company under any benefit plan or program or other
amounts that were accrued or incurred but unpaid or unreimbursed at the
Termination Date.

 

14.       Non-Interference. During the Noninterference Period (as defined
below), the Executive hereby agrees not to Interfere (as defined below) with the
Company within the Restricted Territory. For purposes of this Section,
“Noninterference Period” means the period during the term of the Executive’s
employment with the Company and continuing until the second anniversary of the
Termination Date if the Executive’s employment with the Company is terminated
for any reason. For purposes of this section, the term “Interfere” means:

 

(i) soliciting or counseling, personally or by or on behalf of any person, firm
or corporation, the employment of any employee of the Company, or requesting,
inducing or attempting to influence any employee of the Company any to terminate
his employment with the Company; or

 

(ii) requesting, inducing or attempting to influence any supplier of goods or
services to Company to curtail or cancel any business it transacts with the
Company; or

 

[ex10i_001.jpg]

 - 6 - 

 

 

MODSYS INTERNATIONAL, LTD

 

(iii) requesting, inducing or attempting to influence any customer of the
Company to curtail or cancel any business they may transact with the Company.
For purposes of this Agreement, “Restricted Territory” means anywhere in the
world.

 

If any of the terms of this Section 14 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of extending for too great
a period of time or over too great a geographical area or by reason of being too
extensive in any other respect, it will be interpreted to extend only over the
maximum period of time for which it may be enforceable, and/or over the maximum
geographical area as to which it may be enforceable and/or to the maximum extent
in all other respects as to which it may be enforceable, all as determined by
such court in such action.

 

15.       Remedies. In addition to any other remedies provided, the parties
agree that compliance with Paragraphs 9 and 14 of this Agreement and the PIIA
are necessary to protect the business and goodwill of Company, and that any
breach of such Paragraphs and the PIIA will result in irreparable and continuing
harm to Company, for which monetary damages may not provide adequate relief.
Accordingly, in the event of any actual or threatened breach of Paragraphs 9 and
14 and the PIIA by you, Company and you agree that (i) Company shall be entitled
to all appropriate remedies, including but not limited to temporary restraining
orders and injunctions enjoining or restraining such actual or threatened breach
and (ii) Company may cease providing consideration provided to you under this
letter. Executive hereby consents to the issuance of an injunction by any court
of competent jurisdiction, without the need for posting any bond.

 

16.       Withholding Authorization. In addition to any remedies set forth in
this letter, to the fullest extent permitted under the laws of the State of
Texas, you authorize Company to withhold from any severance payments otherwise
due to you and from any other funds held for your benefit by Company, any
damages or losses sustained by Company as a result of any material breach or
other material violation of this Agreement by Executive, pending resolution of
the underlying dispute.

 

17.       409A. It is intended that each installment of the payments and
benefits provided for in this letter is a separate “payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is
intended that payments of the amounts set forth in this letter satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A of
the Internal Revenue Code of 1986, as amended from time to time (the “Code”)
(Section 409A of the Code, together, with any state law of similar effect,
“Section 409A”) provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Executive determines that the
payments and benefits provided under this letter constitute “deferred
compensation” under Section 409A and Executive is, on the Termination Date, a
“specified employee” of the Company or any successor entity thereto, as such
term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to the
extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of any payments that are deferred
compensation that are otherwise payable on the separation from service shall be
delayed as follows: on the earlier to occur of (i) the date that is six months
and one day after Executive’s “separation from service” or (ii) the date of
Executive’s death (such earlier date, the “Delayed Initial Payment Date”), the
Executive shall (A) pay to the Executive a lump sum amount equal to the sum of
the payments that the Executive would otherwise have received through the
Delayed Initial Payment Date if the commencement of the payment of the payments
had not been so delayed pursuant to this Section 17 and (B) commence paying the
balance of the payments in accordance with the applicable payment schedules set
forth in this Letter.

 

[ex10i_001.jpg]

 

 - 7 - 

 

 

MODSYS INTERNATIONAL, LTD

 

18.       Amendment. This letter agreement may not be amended or modified except
by an express written agreement signed by you and a duly authorized officer of
the Company after approval by the Board.

 

19.       Entire Agreement. This letter contains all of the terms of your
employment with the Company and supersedes any prior understandings or
agreements, whether oral or written, between you and the Company.

 

20.       Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such State.

 

We hope that you find the foregoing terms acceptable. Should you have any
questions, please don't hesitate to contact me.

 

Yours Sincerely,

 

 _______________________________________________________



By: Carla Corkern



Title: Compensation Committee Chair

  

I have read and accept this employment offer:

 

________________________________________________________

 

Brandon Edenfield

Date: _________________________________________________

 

[ex10i_001.jpg]

 

 

- 8 -

 



